 

Exhibit 10.54

 

 

SEVENTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

 

THIS SEVENTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is dated as of March 15, 2019 by and between
NETAPP,
INC., a Delaware corporation (“Seller”), and GOOGLE LLC, a Delaware limited
liability company
(“Buyer”).

 

RECITALS

 

A. Buyer (as successor-in-interest to Google Inc., a Delaware corporation) and
Seller entered into that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of September 11, 2017 (the “Original Agreement”), as
amended by that certain First Amendment to Agreement of Purchase and Sale and
Joint Escrow Instructions dated as of October 2, 2017 (the “First Amendment”),
and as further amended by that certain Second Amendment to Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of October 25, 2017 (the “Second
Amendment”), and as further amended by that certain Third Amendment to Agreement
of Purchase and Sale and Joint Escrow Instructions dated as of October 31, 2017
(the “Third Amendment”), and as further amended by that certain Fourth Amendment
to Agreement of Purchase and Sale and Joint Escrow Instructions dated as of
November 2, 2017 (the “Fourth Amendment”), and as further amended by that
certain Fifth Amendment to Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of November 8, 2017 (the “Fifth Amendment”), and as
further amended by that certain Sixth Amendment to Agreement of Purchase and
Sale and Joint Escrow Instructions dated as of November 10, 2017 (the “Sixth
Amendment”), and together with the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment
and the Original Agreement, the “Agreement”) with respect to certain real
property, improvements and undeveloped land located in Sunnyvale, California (as
more particularly described in the Agreement, the “Property”). All capitalized
and undefined terms used in this Amendment shall have the meanings given to them
in the Agreement.

 

B. Buyer and Seller wish to amend the Agreement to reflect the agreement of the
parties as to the Subdivision Conditions and to make certain other
modifications, all as set forth in this Amendment.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and of the conditions, terms,
covenants, and agreements set forth herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the Agreement is amended as follows:

 

1. Recitals & References. The Recitals set forth above are incorporated herein
as though set forth in full herein. All references to the "Agreement" in this
Amendment or in the Agreement shall mean the Agreement as amended by this
Amendment.

 

2. Subdivision Conditions. The parties acknowledge that the City has required
the performance of certain Subdivision Conditions in connection with the City’s
final approval of the Subdivision Map for the Common Lot pursuant to the
Recommended Conditions of Approval and Standard Development Requirements
attached hereto as Exhibit A (the “Conditions of Approval”). Pursuant to the
terms of Section 3.2.3 of the Original Agreement, the patrties have agreed to
allocate responsibility for the Subdivision Conditions described in the
Conditions of Approval in accordance with this Section. Buyer hereby agrees to
perform, at its sole cost and expense, the work referenced as General Conditions
GC‑3, GC‑4, GC‑5, PS‑1 (with respect to any new construction and major
alterations to existing buildings performed by•Buyer), BP‑1, BP‑2, BP‑3, BP‑4,
BP‑5, BP‑6 (as part of the Building Permit Application), EP‑4 (with respect to
any new construction and major alterations to existing buildings performed by
Buyer), EP‑5 (with respect to any new construction and major alterations to
existing buildings performed by Buyer), EP‑10, EP‑11 (with respect to any new
construction and major alterations to existing buildings performed by Buyer),
EP‑13, EP‑14, EP‑15, EP‑16, EP‑17, EP‑18, EP‑19, EP‑20, EP‑23 (with respect to
any new construction and major alterations to existing buildings performed by
Buyer), EP‑24 (with respect to any new construction and major alterations to
existing

 

--------------------------------------------------------------------------------

 

buildings performed by Buyer), EP‑25 (with respect to any new construction along
the frontage of Geneva Avenue performed by Buyer), EP‑26 (with respect to any
new construction along the frontage of Geneva Avenue performed by Buyer), EP‑27
(with respect to any new construction along the frontage of Geneva Avenue
performed by Buyer), EP‑28 (with respect to any new construction along the
frontage of Geneva Avenue performed by Buyer), EP‑29 (with respect to any new
construction along the frontage of Geneva Avenue performed by Buyer), EP‑30
(with respect to any new construction along the frontage of Geneva Avenue
performed by Buyer), EP‑31 (with respect to any new construction along the
frontage of Geneva Avenue performed by Buyer), EP‑32, PM‑5 (with respect to the
sidewalk construction along the Geneva Avenue frontage under a separate MPP
Permit), PM‑6 (with respect to the sidewalk construction along the Geneva Avenue
frontage under a separate MPP Permit), PF‑2 (only in the event the parking lot
construction in the Buyer's area of control takes place during the subdivision
process), and PF‑3 (through a MPP Permit) of the Conditions of Approval. Seller
hereby agrees that it shall perform, at its sole cost and expense, all other
Subdivision Conditions set forth in the Conditions of Approval that are required
to be performed in order to secure the City's final approval of the Subdivision
Map for the Common Lot and the recordation thereof in the Official Records.
Seller and Buyer acknowledge that the City could impose additional conditions as
part of the plan check process for the approval of the Final Map and agree that
in the event of any such additional conditions that create additional expense or
performance obligations (the “Additional Conditions”), Seller shall provide
Buyer with prompt notice of such Additional Conditions and the parties shall
promptly meet and work cooperatively together in good faith to resolve the
property allocation of any actions necessary to meet such Additional Conditions.
For the purposes of this Amendment, the Additional Conditions shall be deemed to
be Subdivision Conditions (as defined in the Original Agreement) and all of the
terms and conditions of Section 3.2.3(f) of the Original Agreement, including
review and approval (or disapproval) of such Additional Conditions and the
termination right of the parties set forth therein with respect to the
Subdivision Conditions, shall be applicable to the Additional Conditions.

 

3. Outside Second Closing Date. The Outside Second Closing Date to be August 30,
2019 and pursuant to the terms of Paragraph 15 of Article I of the Original
Agreement. Seller has the right to further extend the Outside Second Closing
Date for two (2) additional periods of six (6) months each. In addition to
Seller's right to extend the Outside Second Closing Date, Buyer shall have the
right, by written notice delivered to Seller at least three (3) business days in
advance of the then-existing Outside Second Closing Date, to extend the Second
Closing Date for a period of up to six (6) months in order for Buyer to complete
the work related to the Subdivision Conditions that Buyer has agreed to perform
pursuant to Section 2 above.

 

4. Common Lot Real Property Taxes. Buyer and Seller acknowledge that the County
of Santa Clara has erroneously charged both Buyer and Seller for real property
taxes related to the Common Lot, and that both Buyer and Seller have each paid
annual real property taxes for fiscal year 2018/2019 for the Common Lot to the
County of Santa Clara. Buyer and Seller are protesting such double payment of
real property taxes related to the Common Lot. Accordingly, Buyer and Seller
shall reasonably cooperate with each other to resolve the assessment issues and
such overpayment of real property taxes for the Common Lot prior to the Second
Closing Date, or within a reasonable period after proper documentation from the
County of Santa Clara is received by Buyer and Seller. If Buyer is charged after
the Second Closing Date for any real property taxes and assessments attributed
to the portion of the Common Lot that constitutes Seller Common Lot (including
any improvements thereon), Buyer shall promptly provide Seller with such tax
bill and Seller shall be obligated to pay such tax bill within thirty (30) days
following receipt thereof. If Seller is charged after the Second Closing Date
for any real property taxes and assessments attributed to the portion of the
Common Lot that constitutes the Google Common Lot (including any improvements
thereon), Seller shall promptly provide Buyer with such tax bill and Buyer shall
be obligated to pay such tax bill following receipt thereof to the extent such
amount has not been paid pursuant to the Revised CC&Rs. Seller shall promptly
inform Buyer of any notices of reassessment for the base year value adjustments
that are attributable to the Common Lot assessment and taxes as of the Second
Closing Date. If re-parceling (as a result of the subdivision of the Common Lot)
of the Common Lot has occurred, both parties shall be informed to ensure proper
assessment of the Google Common Lot and the Seller Common Lot. Additionally,
with respect to any tax proceedings that relate to the Common Lot for the tax
year in which the Second Closing Date occurs, neither Seller nor Buyer may
settle any such tax proceeding without the written consent of the other party,
which shall not be unreasonably withheld, conditioned or delayed, and any tax
refunds and credits received after the Second Closing Date which are
attributable to the Common Lot and for the fiscal tax years prior to the Second
Closing Date shall belong to both Buyer and Seller based upon the previously
agreed prorations set forth in the Original Agreement, and those which are
attributable to the fiscal year in which the Second Closing date occurs shall be
prorated based upon each parties respective periods of ownership of the Common
Lot. Buyer may settle any tax proceedings with respect to the Real Property and
the Google Common Lot for the tax year

 

--------------------------------------------------------------------------------

 

in which the Second Closing Date occurs, subject to the apportionment
requirements set forth in the Agreement. The terms of this Section 4 shall
survive the Second Closing and not be merged therein.

 

5. Full Force and Effect. Buyer and Seller hereby agree that the Agreement is in
full force and effect, and that except as modified by this Amendment, the terms
and provisions of the Agreement are hereby ratified and confirmed and are and
shall remain in full force and effect. Should any inconsistency arise between
this Amendment and the Agreement as to the specific matters which are the
subject of this Amendment, the terms and conditions of this Amendment shall
control. This Amendment shall be construed to be a part of the Agreement and
shall be deemed incorporated in the Agreement by this reference.

 

6. Counterparts; Electronic Copy. This Amendment may be executed in two (2) or
more counterparts, each of which shall be an original, and all of which shall
constitute one original of this Amendment. Signatures to this Amendment
transmitted by email shall be valid and effective to bind the party so signing.
Each party agrees to promptly deliver an execution original to this Amendment
with its actual signature to the other party, but a failure to do so shall not
affect the enforceability of this Amendment, it being expressly agreed that each
party to this Amendment shall be bound by its own emailed signature and shall
accept the emailed signature of the other party to this Amendment.

 

7. Entire Agreement. The Agreement, as amended by this Amendment, constitutes
the full and complete agreement and understanding between the parties hereto and
shall supersede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in the Agreement, as so amended, and no provision of the Agreement, as
so amended, may be modified, amended, waived or discharged, in whole or in
party, except by a written instrument executed by all of the parties hereto.

 

8. Governing Law. This Amendment shall be governed by the laws of the State of
California.

 

9. Authority. Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.


 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SELLER:

 

NETAPP, INC.

a Delaware corporation

 

 

By: /s/Jeffrey Bergmann

Name: Jeffrey Bergmann

Title: Vice President, Tax & Treasury

 

BUYER:

a Delaware limited liability company

 

 

By: /s/David Radcliffe

Name: David Radcliffe

Title: VP, Real Estate

 

 

 